                 Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   Luz E. Mendoza, Esq. (SBN 303387)
     SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Bay Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     mstafford@sjlawcorp.com
 5   mminser@sjlawcorp.com
     lmendoza@sjlawcorp.com
 6
     Attorneys for Plaintiffs, Operating Engineers’
 7   Health And Welfare Trust Fund for Northern California, et al.
 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
     MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; DAN REDING and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
17
     OPERATING ENGINEERS AND PARTICIPATING
18   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
19   TRAINING FUND; DAN REDING and JAMES E.
     MURRAY, Trustees;
20
     OPERATING ENGINEERS LOCAL UNION NO. 3
21   VACATION, HOLIDAY AND SICK PAY TRUST
     FUND; DAN REDING and JAMES E. MURRAY,
22   Trustees;
23   HEAVY AND HIGHWAY COMMITTEE; and
24   OPERATING ENGINEERS LOCAL 3 OF THE
     INTERNATIONAL UNION OF OPERATING
25   ENGINEERS, AFL-CIO,
26                  Plaintiffs,
27          v.
28
                                                        1
     COMPLAINT
     Case No.
                                                             P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
                 Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 2 of 8



 1

 2   BROOKLYN SWEEPS, INC., a Texas Corporation;
     CHRIS ADAMS, an individual,
 3
                    Defendants.
 4

 5                                                     Parties

 6          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which

 7   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating

 8   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the

 9   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating

10   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and

11   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund

12   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,

13   Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust

14   Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of

15   1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Dan Reding and James E. Murray are Co-Chairmen of the

16   Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and Affirmative

17   Action Training Fund and have authority to act on behalf of all Trustees of those Funds. Dan Reding and

18   James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation Fund and have

19   authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their fiduciaries are

20   together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

21          2.      The Heavy and Highway Committee is a Trust established under the Labor Management

22   Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).

23          3.      Operating Engineers Local Union No. 3 of the International Union of Operating

24   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor

25   Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited

26   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not

27   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action

28
                                                          2
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
                   Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 3 of 8



 1
     on its own behalf.
 2
              4.      Brooklyn Sweeps, Inc., a Texas Corporation; and Chris Adams, an individual
 3
     (“Defendants”) are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29
 4
     U.S.C. § 152(2).
 5
                                                         Jurisdiction
 6
              5.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
 7
     ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms
 8
     of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress
 9
     such violations, and seek all other appropriate relief under ERISA.
10
              6.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §
11
     185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.
12
              7.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,
13
     supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they
14
     arise out of a common nucleus of operative facts that form the basis of the federal claims asserted
15
     herein, each of which has a substantial ground in federal jurisdiction.
16
                                                             Venue
17
              8.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
18
     is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
19
     discretion, in the district where the plan is administered, where the breach took place, or where a
20
     defendant resides or may be found, and process may be served in any other district where a defendant
21
     resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
22
     place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
23
     Court.
24
              9.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
25
     185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business
26
     in this district, its duly authorized officers or agents are engaged in representing employee members in
27
     this district, and the claims arise in this district.
28
                                                               3
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
               Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 4 of 8



 1
                                                Intradistrict Assignment
 2
             10.     The basis for assignment of this action to this Court’s Oakland Division is that all of the
 3
     events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA
 4
     Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to
 5
     fulfill their statutory and contractual obligations to Plaintiffs.
 6
                                                Bargaining Agreements
 7
             11.     Defendant Chris Adams, on behalf of Defendant Brooklyn Sweeps, Inc. entered into the
 8
     Independent Northern California Construction Agreement (the “Independent Agreement”) with the
 9
     Union, which incorporates the Master Agreement (“Master Agreement”) between the Union and the
10
     Signatory Associations. Under the terms of the Independent Agreement, the principal shareholders of
11
     Brooklyn Sweeps, Inc. personally guaranteed all amounts due by Brooklyn Sweeps, Inc. under the terms
12
     of the Independent Agreement and Master Agreement. Plaintiffs are informed and believe that
13
     Defendant Chris Adams (who signed the Independent Agreement) is the principal shareholder of
14
     Brooklyn Sweeps, Inc. As such, Plaintiffs allege that Defendant Chris Adams personally guaranteed all
15
     amounts due herein. Defendants also entered into the High Speed Rail Project Agreement (“High Speed
16
     Rail Agreement”) which incorporates the terms of the Master Agreement. The Independent Agreement,
17
     Master Agreement, and the High Speed Rail Agreement are collectively referred to hereinafter as the
18
     “Bargaining Agreements.” The Bargaining Agreements, which incorporate the terms of the Trust
19
     Agreements establishing the Trust Funds (“Trust Agreements”), require Defendants to provide employer
20
     contributions to Plaintiffs’ Trust Funds, to the Union for union dues, and to the other plans more fully
21
     described in the Bargaining Agreements. ERISA Plaintiffs are third-party beneficiaries of the
22
     Bargaining Agreements.
23
             12.     Under the terms of the Bargaining Agreements and Trust Agreements incorporated
24
     therein, Defendants are required to pay certain contributions to the Construction Industry Force
25
     Account; Contract Administration Fund; Funding Improvement Plan; Operating Engineers Annuity
26
     Fund; Assistance & Recovery Program, Inc.; California Alliance for Jobs; Market Preservation Trust
27
     Fund; the Business Development Fund; and the Operating Engineers Industry Stabilization Trust Fund
28
                                                             4
     COMPLAINT
     Case No.
                                                                   P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
               Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 5 of 8



 1
     (together referred herein as “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned under the
 2
     Bargaining Agreements to receive and administer monies due to these Bargained Plans.
 3
             13.    Under the Bargaining Agreements and Trust Agreements, which are incorporated into the
 4
     Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to
 5
     ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are
 6
     determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth
 7
     (15th) day of the month following the month in which hours were worked, and are considered
 8
     delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,
 9
     pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten
10
     percent (10%) for each delinquent contribution relative to those owed pursuant to the Independent and
11
     Master Agreement, but in the amount of twenty percent (20%) for each delinquent contribution which is
12
     the subject of litigation. Moreover, the Bargaining and Trust Agreements provide that interest accrues
13
     on delinquent contributions at the rates reasonably set by the Trustees from the date they become
14
     delinquent, which is the twenty-sixth (26th) day of the month in which payment was due, until paid in
15
     full.
16
             14.    The Bargaining Agreements and Trust Agreements further require Defendants to
17
     maintain time records or time cards, and to permit an authorized Trust Fund representative to examine
18
     such records of Defendants as are necessary to determine whether Defendants have made full payment
19
     of all sums owed to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have
20
     failed to provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse
21
     Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to the
22
     Bargaining and Trust Agreements.
23
                                                Factual Allegations
24
             15.    Defendants have failed and refused to pay contributions for hours worked by their
25
     employees during the months of January 2018 through April 2018. Liquidated damages and interest are
26
     owed to Plaintiffs for the unpaid contributions for the above-referenced months.
27
             16.    Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
28
                                                         5
     COMPLAINT
     Case No.
                                                               P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
               Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 6 of 8



 1
     damages and interest on delinquent contributions not specified above, found due on timecards, audit, or
 2
     otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,
 3
     through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there
 4
     are any additional amounts due from Defendants.
 5
                                      FIRST CAUSE OF ACTION
 6                For Payment of Delinquent Contributions, Interest, Liquidated Damages,
                              Attorneys’ Fees and Costs Against Defendants
 7
            17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
 8
            18.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
 9
     and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements
10
     and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements, and
11
     Trust Agreements to permit an audit of their records to determine whether they are making full and
12
     prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts
13
     found due as a result of an audit, including audit fees.
14
            19.     In addition, Defendants have a statutory duty to timely make the required payments to
15
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
16
            20.     By failing to make the required payments to Plaintiffs, Defendants breached the
17
     Bargaining Agreements and Trust Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145,
18
     and LMRA § 301(a).
19
            21.     Defendants’ failure and refusal to pay the required contributions was at all times, and still
20
     is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust
21
     Agreements by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with
22
     knowledge and intent.
23
            22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
24
     irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
25
     required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
26
     U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from
27
     continuing to refuse to perform as required thereunder.
28
                                                           6
     COMPLAINT
     Case No.
                                                                P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
                 Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 7 of 8



 1
            23.       This Court is authorized to issue injunctive relief based on the traditional standard. As set
 2
     forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
 3
     that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
 4
     hardships and advancement of public interest favor ERISA Plaintiffs.
 5
            24.       This Complaint does not in any manner relate to statutory withdrawal liability that may or
 6
     may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such
 7
     withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust
 8
     Agreements, and the law.
 9
                                                         Prayer
10
            WHEREFORE, Plaintiffs pray as follows:
11
            1.        For a judgment against Defendants as follows:
12
                      (a)    Any unpaid contributions, due at time of Judgment, including those specified
13
     above as well as any other contributions determined as due by audit, timecards, or otherwise, including
14
     estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §
15
     502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
16
                             i.      To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA
17
     § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;
18
                             ii.     To the Union in accordance with the Bargaining Agreements.
19
                      (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
20
     provided for under the Bargaining Agreements and Trust Agreements, and with respect to ERISA
21
     Plaintiffs, ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
22
                      (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance
23
     with the Bargaining Agreements the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §
24
     1132(g)(2)(B).
25
            2.        Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in
26
     accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
27
     with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all
28
                                                            7
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
                   Case 4:19-cv-03939-KAW Document 1 Filed 07/09/19 Page 8 of 8



 1
     Plaintiffs.
 2
             3.       For an order,
 3
                      (a)    requiring that Defendants comply with their obligations to Plaintiffs under the
 4
     terms of the Bargaining Agreements and the Trust Agreements;
 5
                      (b)    enjoining Defendants from violating the terms of those documents and of ERISA;
 6
     and,
 7
                      (c)    enjoining Defendants from disposing of any assets until said terms have been
 8
     complied with, and from continuation or operation of Defendants’ business until said terms have been
 9
     complied with.
10
             4.       That the Court retain jurisdiction of this case pending compliance with its orders.
11
             5.       For such other and further relief as the Court may deem just and proper.
12

13
     DATED: July 9, 2019                                  SALTZMAN & JOHNSON LAW CORPORATION
14

15                                                  By:                           /S/
                                                          Matthew P. Minser
16                                                        Attorneys for Operating Engineers’ Health And
                                                          Welfare Trust Fund for Northern California, et al.
17

18

19

20

21

22

23

24

25

26

27
28
                                                           8
     COMPLAINT
     Case No.
                                                                 P:\CLIENTS\OE3CL\Brooklyn Sweeps\Pleadings\Brooklyn Sweeps - Complaint 070919.docx
